NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUL 20 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   19-30179

                Plaintiff-Appellee,              D.C. No.
                                                 2:18-cr-00210-TOR-1
 v.

LOUIS LEE ZACHERLE,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Thomas O. Rice, Chief District Judge, Presiding

                        Argued and Submitted July 10, 2020
                               Seattle, Washington

Before: NGUYEN and BUMATAY, Circuit Judges, and SEEBORG,** District
Judge.

      Louis Lee Zacherle appeals the district court’s order requiring him to pay

$15,000 in restitution following his conviction for assault resulting in serious

bodily injury, in violation of 18 U.S.C. §§ 113(a)(7) and 1153. Zacherle contests



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Richard Seeborg, United States District Judge for the
Northern District of California, sitting by designation.
the amount of the restitution award, arguing that the government failed to prove

causation between the offense of which he was convicted and the financial injury

suffered by the victim. We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28

U.S.C. § 1291, and we affirm.

      1. The district court did not improperly look beyond the offense conduct

when devising the restitution award. See United States v. Yijun Zhou, 838 F.3d

1007, 1013 (9th Cir. 2016) (“[A] court is authorized to order restitution for the

offense of conviction and not for other related offenses of which the defendant was

not convicted.” (citation omitted)). Zacherle pleaded guilty to assaulting C.O. on

December 9, 2014, but he conceded in his plea agreement that incident did not

occur in isolation. As part of the factual basis for his plea, Zacherle admitted that

the December 9 incident “was one part of a larger tumultuous relationship,” and

that “C.O. reported other incidents during this general timeframe involving other

assaults and attempted strangulation.” Zacherle again acknowledged in his

sentencing memorandum, under the heading for “Offense Conduct,” “that Mr.

Zacherle (to his detriment) agreed on certain enhancements that were part of a

‘larger and tumultuous relationship’ – to include ‘other assaults and attempted

strangulation.’” The district court therefore did not err in considering the broader

history between Zacherle and C.O. in its restitution assessment.




                                          2
      2. The district court also did not err in finding causation between the

relevant conduct and C.O.’s losses. See United States v. Eyraud, 809 F.3d 462,

467 (9th Cir. 2015) (“The amount of restitution is limited to the victim’s ‘actual

losses’ that are a direct and proximate result of the defendant’s offense.” (citation

omitted)). C.O.’s unrebutted testimony and victim impact statement, which she

affirmed under oath at the sentencing hearing, established a sufficient nexus

between Zacherle’s abuse and her losses. For example, C.O. described the “severe

abuse” she experienced at the hands of Zacherle, and the “PTSD, battered-woman

syndrome, anxiety, panic attacks, night terrors, [and] sleep disorder” that she

attributes to Zacherle’s conduct. C.O. further explained that she suffered “the loss

of [her] job that [she] had worked for 15 years”; that “[her] PTSD is a very

difficult disability to manage and cope with”; and that she is “now on disability

because of [her] conditions that are the aftermath of the violent abuse inflicted on

[her] for the past seven years” by Zacherle. Although C.O.’s injury accumulated

over time, the causal chain “is not extended so far as to become unreasonable.”

United States v. Peterson, 538 F.3d 1064, 1077 (9th Cir. 2008).

      3. Finally, the district court properly found the evidence sufficiently reliable

to support the restitution award. See United States v. Waknine, 543 F.3d 546, 557

(9th Cir. 2008) (explaining that a district court enjoys “a degree of flexibility in

accounting for a victim’s complete losses,” but it “may utilize only evidence that


                                           3
possesses sufficient indicia of reliability to support its probable accuracy” (internal

quotation marks, brackets, and citations omitted)). C.O. offered live testimony and

a victim impact statement detailing the mental health problems that arose from

Zacherle’s abuse and explaining the spiraling effects thereof on her life, including

the loss of her job. C.O. stated that her PTSD was clinically diagnosed and formed

the basis for her claim to the Washington State Crime Victims Compensation

Program (“CVCP”), and the corresponding CVCP paperwork, including the

doctor’s certification, appears in the record. C.O. attested that her CVCP claim

was “based on the trauma [she] suffered because of the domestic violence that’s

been perpetrated on [her] by the defendant,” and she explained that she received

the $15,000 from the fund as compensation for lost wages that stemmed from her

PTSD. Defense counsel elected not to cross-examine C.O., and her testimony was

unrebutted. As we have recognized, “victim affidavits will generally provide

sufficient, reliable evidence to support a restitution order,” so long as such

affidavits are not “too summary and too conclusory” to demonstrate adequate

indicia of reliability under the circumstances. Id. C.O.’s statements more than

satisfy that standard.

      AFFIRMED.




                                           4